DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 6/27/2022 is acknowledged.
Claim Objections
Claim 1 objected to because of the following informalities:  “the shaft” in line 3 is indefinite, seeing as an ablation catheter shaft is introduced later in the claim, the applicant is advised to specify that the instance of the shaft in line 3 is referring to the tubular shaft.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altmann (US Patent No 9308041 B2).
Regarding claim 1, Altmann teaches a medical introducer sheath comprising a tubular shaft ((col. 1 lines 41-42) a medical device, including: an insertion shaft) having a proximal end, a distal end opposite the proximal end, an inner surface, and an outer surface, the shaft defining a longitudinal axis extending between the proximal end and the distal end ((col. 1 lines 42-43) having a longitudinal axis and having a distal end adapted for insertion into a body of a patient), the inner surface and the outer surface defining a wall of the tubular shaft having a shaft wall thickness, the inner surface of the tubular shaft defining an introducer lumen sized to slidably and rotatably receive an ablation catheter shaft ((col. 1 lines 57-64) The medical device may include a rotation mechanism that is configured to rotate the ultrasound transducer about the axis independently of rotation of the insertion shaft…one or more of the electrodes include ablation electrodes for ablating tissue when the end section is positioned against the tissue, and the ultrasound transducer is configured to image the ablated tissue), the wall of the tubular shaft defining a distal wall face at the distal end of the shaft, the distal wall face oriented at an oblique angle relative to the longitudinal axis ((col. 1 lines 44-48) a resilient end section, which is fixed to the distal end of the insertion shaft and is formed so as to define an arc oriented obliquely relative to the axis and having a center of curvature on the axis, and which has one or more electrodes disposed along the end section) and an ultrasonic transducer array including a plurality of ultrasound transducers disposed within the wall of the tubular shaft at the distal wall face and oriented to emit ultrasonic energy at an oblique angle relative to the longitudinal axis ((col. 2 line 65 - col. 3 line 10) Embodiments of the present invention that are described herein provide improved lasso-type medical probes, which comprise integral ultrasound transducers for imaging the treated or diagnosed tissue. In the disclosed embodiments, a medical probe comprises an insertion shaft for insertion into a body of a patient. A resilient end section is fixed to the distal end of the insertion shaft. The end section is formed so as to define an arc that is oriented obliquely relative to the longitudinal axis of the shaft. One or more electrodes, e.g., ablation electrodes and/or potential sensing electrodes, are disposed along the end section. An ultrasound transducer is fixed to the distal end of the shaft, for imaging the vicinity of the arc using ultrasound waves).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Altmann in view of Crowley (US Patent No 6004269 A).
Regarding claim 2, Altmann fails to teach wherein the distal wall face is oriented at an angle of 2 degrees to 25 degrees relative to a plane that is orthogonal to the longitudinal axis. 
However, Crowley teaches an acute angle to the longitudinal axis of the catheter so that, during rotation, it scans a conical surface from the transducing tip, the angle preferably being between 10° and 80°, e.g., 30° (col. 16 line 6).
Altmann and Crowley are considered analogous because both disclose applications for catheters in tissue ablation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to combine the angular range taught in Crowley with the orientation of the longitudinal axis taught in Altmann to orient the distal wall face relative to a plane orthogonal to the longitudinal axis at an angle such as 25 degrees.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Altmann in view of Crowley as applied to claim 2 above, and further in view of Hutchins (US Patent No 20140142432 A1).
Regarding claim 3, Altmann fails to teach wherein the distal wall face is oriented at an angle of 5 degrees relative to a plane that is orthogonal to the longitudinal axis. 
However, Hutchins teaches the probe tip further includes a backing material, the transducer disposed on the backing material, the transducer having an acoustic wave directing surface disposed at an angle that ranges from about 5 degrees to about 15 degrees [0022].
Altmann and Hutchins are considered analogous because both disclose probes used in medical imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to combine the angular range taught in Crowley with the orientation of the longitudinal axis taught in Altmann to orient the distal wall face relative to a plane orthogonal to the longitudinal axis at an angle of 5 degrees.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Altmann in view of Kondo (Non-Patent Literature).
Regarding claim 4, Altmann teaches wherein the shaft includes an acoustic matching layer disposed over the distal wall face and the emitting/receiving surfaces of the ultrasound transducers ((col. 5, line 7-10) Shaft 54 and end section 52 typically comprise an outer shell 72 made from a suitable flexible biocompatible material, such as polyurethane, having a diameter around 2-3 mm, with internal wires and tubing as required). 
One of ordinary skill in the art would be aware of the fact that polyurethane is among the optimal materials used to make acoustic matching layers. Kondo teaches “the Poisson's ratio of the matching layers gives great effect on the vibration mode of the array. That is, the characteristics of the array are improved, as Poisson's ratio is smaller. For such materials to be realized, carbon fiber-epoxy and Dyneema-polyurethane unidirectional composite materials for matching layers are proposed” indicating that polyurethane is a preferred material in acoustic matching layers. Thus, an outer shell made from a material such as polyurethane would effectively mean an acoustic matching layer is disposed over the distal wall face. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a protective layer of polyurethane in order to perform impedance matching and allow the transducer to detect waves more smoothly.
Claim(s) 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Altmann in view of Rankin (US Patent No 10420605 B2).
Regarding claim 5, Altmann fails to teach further comprising a plurality of conductors extending along and disposed within the wall of the tubular shaft, each of the conductors electrically coupled to a respective one of the ultrasound transducers.
However, Rankin teaches in addition to serving as an ablation electrode, the RF ablation electrode 48 also functions as a housing that contains the ultrasonic imaging sensors 36a, 36b, 36c, 36d, the electrical conductors coupling the RF ablation electrode 48 to the RF generator 14, the electrical conductors coupling the ultrasonic imaging sensors 36a, 36b, 36c, 36d to the ultrasonic imaging module 18, one or more steering wires of the steering mechanism, as well as other components (col. 6 lines 33-40).
Altmann and Rankin are considered analogous because both disclose endoscopic applications of ultrasound for the purposes of tissue ablation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a conductive material in order to electrically couple the ultrasonic transducers to the rest of the device.
Regarding claim 6, Altmann fails to teach wherein each of the ultrasound transducers is a capacitative machined ultrasonic transducer (CMUT), or a piezoelectric micromachined ultrasonic transducer (PMUT).
However, Rankin teaches the ultrasonic imaging sensors 36a, 36b, 36c, 36d each comprise piezoelectric transducers formed of a piezoceramic material such as lead zirconate titanate (PZT) or a piezoelectric polymer such as polyvinylidene fluoride (PVDF) (col. 6 lines 62-66).
Altmann and Rankin are considered analogous because both disclose endoscopic applications of ultrasound for the purposes of tissue ablation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a piezoelectric material as the ultrasonic transducer.
Claim(s) 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Altmann in view of Rankin as applied to claim 6 above, and further in view of Thapliyal (US Patent No. 20190159800 A1).
Regarding claim 7, Altmann fails to teach wherein the ultrasound transducers are configured to operate at a driving frequency of between 5 MHz and 25 MHz.
However, Thapliyal teaches the energy emitting element 68 (FIG. 3) is preferably an acoustic transducer which emits ultrasound energy. The frequency of the ultrasound is preferably in the range of 5 to 25 megaHerz (MHz) [0068].
Altmann and Thapliyal are considered analogous because both disclose endoscopic methods of tissue ablation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to configure the ultrasonic transducers to operate at a frequency between 5 and 25 MHz.
Regarding claim 8, Altmann fails to teach wherein the ultrasound transducers are configured to operate at a driving frequency of between 10 MHz and 20 MHz.
However, Thapliyal teaches the energy emitting element 68 (FIG. 3) is preferably an acoustic transducer which emits ultrasound energy. The frequency of the ultrasound is preferably in the range of 5 to 25 megaHerz (MHz) , more preferably in the range of 8 to 20 MHz, and even more preferably in the range of 10 to 18 MHz [0068].
Altmann and Thapliyal are considered analogous because both disclose endoscopic methods of tissue ablation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to configure the ultrasonic transducers to operate at a frequency between 10 and 18 MHz which overlaps with the range of the claimed subject matter.
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Altmann in view of Rankin and Thapliyal as applied to claim 8 above, and further in view of Hadjicostis (US Patent No 8414492 B2).
Regarding claim 9, Altmann fails to teach wherein each of the ultrasound transducers is individually addressable.
However, Hadjicostis teaches the multiplexers in the chips 98, 99 allow the ultrasound system to be able to separately address each individual element (col. 5 line 30).
Altmann and Hadjicostis are considered analogous because both disclose endoscopic systems including catheters. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to make it possible to access information from each transducer element individually, and this can be accomplished through the use of a multiplexer as taught in Hadjicostis.
Claim(s) 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Altmann in view of Rankin, Thapliyal and Hadjicostis as applied to claim 9 above, and further in view of Dykes (US Patent No 20180116630 A1).
Regarding claim 10, Altmann fails to teach further comprising a band of echogenic material disposed about the tubular shaft at a location proximal to the distal end thereof.
However, Dykes teaches the tool may be provided with an echogenic surface to improve visibility [0191].
Altmann and Dykes are considered analogous because both disclose catheters that involve the use of an ultrasound prove to perform endoscopic imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to include an echogenic coating in order to improve the quality of the ultrasound imaging performed.
Regarding claim 11, Altmann fails to teach further comprising a band of radiopaque material disposed about the tubular shaft proximate the band of echogenic material.
However, Thapliyal teaches FIG. 5g shows yet another embodiment of the housing 16. A plurality of whisker-like electrical sensors 111 are disposed at the distal end of the housing 16. The whiskers 111 are made of radio-opaque wire material [0062].
Altmann and Thapliyal are considered analogous because both disclose endoscopic methods of tissue ablation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a radiopaque material as housing for the catheter in order to protect the device from potential interference of X-ray radiation.
Regarding claim 12, Altmann fails to teach wherein the plurality of ultrasound transducers are arranged in two concentric circular arrays about the longitudinal axis.
However, Thapliyal teaches yet another catheter device using ultrasound energy includes a catheter having a tip with an array of ultrasound elements in a grid pattern for the purpose of creating a three dimensional image of the target tissue. An ablating ultrasound transducer is provided which is in the shape of a ring which encircles the imaging grid [0010].
Altmann and Thapliyal are considered analogous because both disclose endoscopic methods of tissue ablation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to arrange the ultrasonic elements in a shape resembling two concentric rings.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maguire (US Patent No 6514249 B1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sinelnikov (US Patent No 20150257779 A1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abraham (US Patent No 20080183080 A1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Keidar (US Patent No 20050021015 A1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vrba (US Patent No 20190069949 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL VICTOR POPESCU whose telephone number is (571)272-7065. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL VICTOR POPESCU/Examiner, Art Unit 3793  

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793